FILED
                            NOT FOR PUBLICATION                             MAY 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SERGEI PORTNOY,                                   No. 13-16384

               Plaintiff - Appellant,             D.C. No. 2:11-cv-01720-GEB-
                                                  EFB
 v.

CITY OF WOODLAND; et al.,                         MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Sergei Portnoy appeals pro se from the district court’s summary judgment in

his 42 U.S.C. § 1983 action alleging federal and state law violations arising from

his arrest at his home. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006). We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Portnoy’s Fourth

Amendment claims related to his arrest, because Portnoy failed to raise a genuine

dispute of material fact as to whether he gave consent to defendants to enter his

home, whether defendants had probable cause to arrest him for fraudulently

cashing a check with insufficient funds, and whether the protective sweep was

justified based on a reasonable suspicion of danger. See Espinosa v. City & County

of San Francisco, 598 F.3d 528, 533 (9th Cir. 2010) (consent is an exception to the

Fourth Amendment’s warrant requirement); Blankenhorn v. City of Orange, 485
F.3d 463, 471 (9th Cir. 2007) (warrantless arrest permissible where probable cause

exists); Cal. Penal Code § 476a(a) (any person who willfully makes or delivers a

check with knowledge that it has insufficient funds is subject to imprisonment of

up to one year); Maryland v. Buie, 494 U.S. 325, 334-36 (1990) (protective sweep

permissible for the protection of the arresting officers).

      The district court properly granted summary judgment on Portnoy’s Fourth

Amendment claim related to his probable cause determination, because Portnoy

failed to raise a genuine dispute of material fact as to whether the named

defendants were involved in or had control of this determination. See County of

Riverside v. McLaughlin, 500 U.S. 44, 56 (1991) (requiring judicial determination

of probable cause within 48 hours of a warrantless arrest).


                                           2                                  13-16384
      The district court properly granted summary judgment on Portnoy’s

emotional distress claims because Portnoy failed to raise a genuine dispute of

material fact as to whether defendants acted reasonably. See Corales v. Bennett,

567 F.3d 554, 571 (9th Cir. 2009) (elements of an intentional infliction of

emotional distress claim); Fluharty v. Fluharty, 69 Cal. Rptr. 2d 244, 246-47 (Ct.

App. 1997) (elements of a negligent infliction of emotional distress claim).

      The district court properly granted summary judgment on Portnoy’s Human

Rights Act claim, assault claim, and trespass claim because Portnoy failed to

identify any law or facts to support these claims.

      We reject Portnoy’s Fourteenth Amendment familial relations claim.

      The district court properly granted summary judgment on Portnoy’s claims

as to the City of Woodland because Portnoy failed to demonstrate that the

government had a deliberate policy, custom, or practice that was the moving force

behind any alleged constitutional violation. See Monell v. Dep’t of Soc. Servs., 436
U.S. 658, 694 (1978).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 986 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                      13-16384